         Case: 1:20-cv-00240-MPM-RP Doc #: 7 Filed: 02/11/21 1 of 4 PageID #: 408




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

 REGIONS BANK and LMIW VII, LLC,  )
                                  )
        Plaintiffs,               )
                                  )
 v.                               )
                                  ) Civil Action No.: 1:20-cv-00240-MPM- RP
 RUSSELL MARION STITES, AMY       )
 GLISSEN STITES, PRO SOUTH, INC., )
 PRO LOGGING, INC., PRO TRUCKING, )
 INC. , CORPORATE BILLING, LLC,   )
 HITACHI CAPITAL AMERICA          )
 CORPORATION, AND THE UNITED      )
 STATES INTERNAL REVENUE          )
 SERVICE,                         )
                                  )
        Defendants.               )

                                     CONSENT JUDGMENT

       This matter is before the Court on the Joint Stipulation and Motion for Entry of Consent

Judgment against Russell Marion Stites (“R. Stites”), Pro South, Inc., Pro Logging, Inc., and Pro

Trucking, Inc. (collectively the “Judgment Defendants”). Amy Glissen Stites also consents to be

bound by the terms herein, though she was previously dismissed in this matter and the monetary

judgment herein is not entered against her.

       Based on the agreement of the Parties and for good cause shown:

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that judgment is entered

in favor of Regions Bank and against Russell Marion Stites, Pro South, Inc., Pro Logging, Inc., and

Pro Trucking, Inc., jointly and severally, in the amount of THREE MILLION SIX HUNDRED AND

ELEVEN THOUSAND FOUR HUNDRED AND TWENTY-THREE AND 50/100 DOLLARS

($3,611,423.50).

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Defendants Russell

Marion Stites, Amy Glissen Stites, Pro South, Inc., Pro Logging, Inc., and Pro Trucking, Inc., for
         Case: 1:20-cv-00240-MPM-RP Doc #: 7 Filed: 02/11/21 2 of 4 PageID #: 409


themselves, their heirs, spouses, successors, legal representatives and assigns, have released and

forever discharged Regions Bank and LMIW VII, LLC, their parent(s), affiliates, subsidiaries,

predecessors, successors, and the officers, directors, agents, assigns, servants, employees and

attorneys of these entities, from any and all claims, causes of action, damages, losses, debts,

obligations, agreements, liabilities, judgments, debts, attorneys’ fees, costs and expenses, whether

asserted or unasserted or that could have been asserted, known or unknown, suspected or unsuspected,

fixed or contingent, and whether arising under state law, federal law, common law or otherwise, which

arise directly or indirectly out of any facts, events, or transactions that occurred from the beginning

of time through the date of entry of this Consent Judgment, and/or in any way related to, arising from,

out of or based upon the Loans, Loan Documents, the foreclosure of the Foreclosed Property or the

matters or substance of the matters that are the subject of the instant action or which could have been

asserted therein.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that on March 5, 2020,

Regions, through substitute trustee, foreclosed on certain landlocked parcels in Prentiss County,

Mississippi (the “Landlocked Parcels”), previously owned by Russell Marion Stites, individually

and/or Russell Marion Stites and Amy Glissen Stites, as joint tenants with right of survivorship.

LMIW purchased the Landlocked Parcels at foreclosure and is now the record owner thereof. The

Landlocked Parcels are landlocked without access to any road. The survey and title information

attached to the complaint provides that R. Stites remains the record owner of the adjacent parcel to

the West of the Landlocked Parcels. The strip of land owned by R. Stites between the Landlocked

Parcels and the county road “CR 1000” has the following land description:

       1 acre, more or less, of the Northeast Quarter of the Northeast Quarter of Section
       12, Township 5, Range 7 East, being a narrow strip in the Northwest comer of said
       40 acres including the narrow strip of bottom land and extending North to North
       boundary of said 40 acres giving an outlet for ditch at the foot of the hill. ALSO, 9
       acres, more or less, being all of the North Half of the Northwest Quarter lying and
       being on the East side of the Public road and adjoining the above 40- acre tract.

                                                 2
         Case: 1:20-cv-00240-MPM-RP Doc #: 7 Filed: 02/11/21 3 of 4 PageID #: 410


       This strip of land includes the western most portions of the driveway providing
       vehicular access to the Landlocked Parcels and to the Residence.
       The Landlocked Parcels and the adjacent strip of land were once commonly owned and were

severed by the pledge/mortgage of the foreclosed Landlocked Parcels.

       The dominant and servient parcels were once under common ownership, as both were owned

by either R. Stites, individually and/or R. Stites and A. Stites, as joint tenants with right of

survivorship.

       The necessity for the easement arose at the time of the severance by the common owner and

is confined by the subsequent foreclosure.

       The necessity of Landlocked Parcels and the Residence for the easement is ongoing and will

continue indefinitely.

       LMIW is entitled to an easement by necessity along the boundaries of the driveway until the

county road in order to enter the foreclosed property through the westerly adjacent property (the

“Easement”).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a copy of this Order

shall be entered in the land records of the Prentiss County Chancery Clerk indicating the existence

of an easement by necessity as follows:

       The strip of land owned by R. Stites between the Landlocked Parcels and the
       county road “CR 1000” has the following land description:

       1 acre, more or less, of the Northeast Quarter of the Northeast Quarter of Section
       12, Township 5, Range 7 East, being a narrow strip in the Northwest comer of
       said 40 acres including the narrow strip of bottom land and extending North to
       North boundary of said 40 acres giving an outlet for ditch at the foot of the hill.
       ALSO, 9 acres, more or less, being all of the North Half of the Northwest Quarter
       lying and being on the East side of the Public road and adjoining the above 40-
       acre tract.
       Indexing instructions:
       Northeast Quarter of the Northeast Quarter of Section 12, Township 5, Range 7
       East
                                                3
           Case: 1:20-cv-00240-MPM-RP Doc #: 7 Filed: 02/11/21 4 of 4 PageID #: 411


          IT IS FURTHER ORDER AND ADJUDGED that, the Joint Motion for Entry of Judgment

against Defendants Russell M. Stites, Pro South, Inc., Pro Logging, Inc, and Pro Trucking, Inc. [Doc.

3] is hereby GRANTED as set forth above.

          Because all other claims and defendants to this action have been dismissed by separate order,

for purposes of Rule 54(b) of the Federal Rules of Civil Procedure, this judgment is a FINAL

JUDGMENT as to all claims Plaintiffs have raised against all Defendants, and this matter is hereby

closed.

          Dated THIS the 11th day of February, 2021.


                                                /s/ Michael P. Mills
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI




Consented to by:

/s/ Sean Akins
Sean Akins, Esq.
Akins & Akins, P.A.
108 E. Jefferson Street
Ripley, MS 38663
Attorney for Russell Marion Stites, Amy Glissen
Stites, Pro South, Inc., Pro Logging, Inc., and
Pro Trucking, Inc.


/s/ John M. Lassiter
John M. Lassiter, Esq.
Burr & Forman LLP
190 E Capitol Street, Suite M-100
Jackson, Mississippi 30363
Attorney for Regions Bank and LMIW VII, LLC




                                                  4
